Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendments and Remarks filed on 17 August 2021.  As directed by the Amendments, claims 1, 2, 7, 9-17, 19, and 20 have been amended.  Claims 1-20 are pending in the application.

Response to Arguments
The arguments presented on pages 9-17 of the Remarks filed on 17 August 2021 have been fully considered by the Examiner, but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


6.	Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (US 2011/0224565, hereinafter “Ong”) in view of Chung et al. (US 2015/0106020, hereinafter "Chung") (previously cited).

Regarding claim 1, Ong discloses [a] method for determining a risk of decompensated heart failure in a user (Ong, ¶ [0042] “According to aspects of embodiments, a system is able to reliably predict acute cardiopulmonary medical events […]. Examples of such acute cardiopulmonary (ACP) events would include […] acute decompensated heart failure”), comprising: receiving a first set of data for the user, the first set of data fixed with respect to time; (Ong, ¶ [0149] The patient information module 418 receives input regarding additional information about the patient 401, such
as age, gender, Glasgow Coma Score (GCS) and medical history.”)
using an initial machine-learning model, generating one or more initial risk factors based on the first set of data; (Ong, ¶ [0083], “Another parameter that may be used to train the artificial neural network is patient characteristics. Patient characteristics include information such as patient age, gender and medical history. At the conclusion of the training phase, the parameters found to be most relevant to achieving a high level of accuracy will then be used as inputs to the real time detection system.”) [The neural network used to identify “most relevant” parameters (corresponds to claimed “initial risk factors”) takes static patient data as inputs.]
receiving, from a wearable cardiovascular physiology monitor, a second set of data for the user, the second set of data dynamically updating over time; (Ong, ¶ [0052] In one embodiment of the invention, there is provided a patient-wearable device such as device 10, shown in overall view in FIG. 34 […] First and second sensing and pulse electrode assemblies 20 are carried respectively on belt 14 and shoulder strap 18”; Ong, ¶ [0053] “In use of the device as thus far described, assemblies 20 are held in comfortable contact with a patient's chest wall and continuously monitor and detect the heart rhythm by means of the respective sensing electrodes 22.” [Continuous monitoring reads on the claimed “dynamically updating over time.”])
using a final machine-learning model, evaluating a set of features that includes both features of the second set of data and the initial risk factors […]; (Ong, ¶ [0136] “The trained ANN 300 can be used to assist clinical decisions on whether a patient exhibiting certain symptoms will survive or will die, i.e. the trained ANN 300 [corresponds to claimed “final machine learning model” can assist in the prediction on the survivability of the patient.”; Ong, ¶ [0138] “The system 400 acquires ECG signals real-time [corresponds to claimed “second set of data”, filter noise and ectopic beats, generate HRV parameters and combine these with other vital parameters such as blood pressure, oxygen saturation, respiratory rate, pulse rate and age [corresponds to claimed “initial risk factors”] into a composite triage score.”); Ong, ¶ [0149] “The patient information module 418 receives input regarding additional information about the patient 401, such as age, gender, Glasgow Coma Score (GCS) and medical history.” [corresponds to additional “initial risk factors”]; Ong, ¶ [0083] “Another parameter that may be used to train the artificial neural network is patient characteristics. Patient 
and indicating one or more aggregate risk scores for the user based on the evaluation of the set of features by the final machine-learning model. (Ong, ¶ [0138], [“composite triage score” corresponds to claimed “aggregate risk score”]; Ong, Fig. 4, The system acquires signals (block 402) from the patient (element 401), uses the signals to compute vital signs (element 420), Heart Rate Variability (HRV) data (element 426), incorporates patient information such as age, gender, and medical history (element 418) into the analysis (element 422) and computes and displays a risk score (element 424).)

	Although Ong contemplates the use of machine learning methods such as neural networks (¶ [0239), “Extreme Learning Machines (ELM) (¶ 240) and Support Vector Machines (SVM) (¶ 244) Ong does not explicitly disclose based on a set of trained dynamic data classifiers.
	Chung teaches based on a set of trained dynamic data classifiers (Chung ¶ [0050-0051] “the continuously or dynamically sampled data may be windowed into time periods, transformed into feature vectors and input into a classifier model [corresponds to evaluating the second set of data using a machine-learning model] that provides classification of disease state and measure of distance from a particular state”); Chung 

Chung and Ong are analogous art, as they are directed to the task of monitoring a patient’s medical state and predicting emergent medical conditions.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to implement the machine learning models as contemplated by Ong by using the trained classifiers of Chung, the benefit being that training a classifier allows for personalized detection thresholds based on variability between individual patients. (Chung, ¶ [0110] “In preferred embodiments, heart sound identification may be further enhanced by personalizing thresholds to account for patient variability. Initialization periods may be used, for example, to train learning algorithms to the proper threshold of detection and heart sound characteristics personalized to an individual, as in FIG. 4. Through any such methods, a personalized heart sound attribute may be constructed and submitted to the classification system.”


Regarding claim 2, the combination of Ong and Chung as applied to claim 1 above teaches [t]he method of claim 1.  Further, Ong discloses wherein the first set of data comprises electronic medical records (EMRs) for the user, (Ong, ¶ [0078] “The electronic database used to store patient health data may be a memory module such as a hard disk drive, an optical disc, or solid state devices (for example thumb drives). During the training phase of the algorithm, the patient health data may be obtained from hospital records.”)
wherein the initial machine-learning model includes N EMR-based models that are run on the EMR data for the user, (Ong Fig. 22 depicting training and testing using patient records as an input, and training and testing both SVM and ELM classification models)
and wherein the initial risk factorsPage 2 of 13Application No. 15/406,591 Application Filing Date: January 13, 2017Docket No. 361350.01 are based on at least the outputs of the N EMR-based models.  (Ong, ¶ [0083] “Another parameter that may be used to train the artificial neural network is patient characteristics. Patient characteristics include information such as patient age, gender and medical history. At the conclusion of the training phase, the parameters found to be most relevant to achieving a high level of accuracy will then be used as inputs to the real time detection system.” [Training is used to identify “most relevant” parameters (corresponds to “initial risk factors”), including static patient characteristics such as gender and medical history.]

Regarding claim 3, the combination of Ong and Chung as applied to claim 2 above teaches [t]he method of claim 2.  Further, Ong discloses wherein the first set of data comprises electronic medical records for one or more other users.  (Ong, ¶ [0229] “FIG. 11 summarizes raw ECG data characteristics of 100 patients chosen for analysis, including 40 cases of death and 60 cases of survival. The data set comprised 

Regarding claim 4, the combination of Ong and Chung as applied to claim 1 above teaches [t]he method of claim 1.  Further, Ong discloses wherein the second set of data comprises one or more pulse pressure wave morphology features.  (Ong, ¶ [0072] “In embodiments of the invention, the vital sign data may include any one or more of the following: systolic blood pressure, diastolic blood pressure, pulse rate[…] The vital sign measurement may be either a continuous variable in the form of a waveform. The vital sign measurement may also be a measurement taken at a single point in time, or the vital sign measurement may be a series of measurements, typically sampled at regular intervals that may sometimes be stored in the form of so-called trend data” [systolic pressure, diastolic pressure, and pulse rate are all features of the pulse pressure wave.])

Regarding claim 5, The combination of Ong and Chung as applied to claim 1 above teaches [t]he method of claim 1.  Further, Ong Discloses wherein evaluation of the second set of data against the dynamic data classifiers comprises an evaluation of a fixed history of dynamic features against the dynamic data classifiers. (Ong, ¶¶ [0080-81] “Vital sign data is defined as clinical measurements that indicate the state of a patient's essential body functions. These measurements relate to 

Regarding claim 7, the combination of Ong and Chung as applied to claim 1 above teaches [t]he method of claim 1.  Further, Ong discloses wherein the one or more aggregate risk scores indicate a risk of decompensation within an upcoming window of time, (Ong, Fig. 20 showing prediction results of cardiac arrest within 72 hours); Ong, ¶ [0008] “wherein the processing unit calculates at least one measure of heart rate variability (HRV), combines that at least one measure of HRV with at least one parameter each of patient demographic information and medical history, and calculates a statistical probability of an ACP event within 72 hours of the calculation.”)
wherein the initial machine-learning model generates an explicit set of intermediate variables targeted for prediction for risk based on variables from a penultimate layer of nodes of the initial machine-learning model (Ong ¶ [0083] “At the conclusion of the training phase, the parameters found to be most relevant to achieving a high level of accuracy […]” [The initial machine learning model generates a set of “most relevant” parameters.]; Ong, Fig. 2 and ¶ [0124] “In the embodiment shown 
and wherein the intermediate prediction variables are used as input features to the final machine-learning model. (Ong, ¶ [0083] “At the conclusion of the training phase, the parameters found to be most relevant to achieving a high level of accuracy will then be used as inputs to the real time detection system.”)

Regarding claim 8, the combination of Ong and Chung as applied to claim 7 above teaches [t]he method of claim 7.  Further, Ong discloses wherein an alert is indicated to the user based on the one or more aggregate risk scores. (Ong, Fig. 2, element 2104 showing a displayed prediction of cardiac arrest within 72 hours)

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Chung and further in view of Tran, (US 2008/0004904) (previously cited).

Regarding claim 6, the combination of Ong and Chung as applied to claim 1 above teaches [t]he method of claim 1.
wherein evaluation of the second set of data against the dynamic data classifiers comprises evaluation of dynamic features against the dynamic data classifiers using a Markov assumption for the dynamic features.  
Tran teaches wherein evaluation of the second set of data against the dynamic data classifiers comprises evaluation of dynamic features against the dynamic data classifiers using a Markov assumption for the dynamic features. (Tran, ¶ [0063] one or more software modules monitor the patient's vital signs and generate warnings should problems occur; the trained modules can process vital signs using Hidden Markov models, which operate on the Markov assumption that a node has no bearing on nodes which do not descend from it)

Tran and Ong are analogous art, as they are directed to the task of monitoring a subject’s physiological attributes and making classifications or predictions of the subject’s health.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the Hidden Markov Model of Tran with the physiology monitoring and health modeling of Ong,  as the combination represents applying the known technique of Hidden Markov Models in order to achieve predictable results.  (Tran, ¶ [0063] one or more software modules monitor the patient's vital signs and generate warnings should problems occur; the trained modules can process vital signs using Hidden Markov models, which operate on the Markov assumption that a node has no bearing on nodes which do not descend from it)

8.	Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Lehman et al., “A Physiological Time Series Dynamics-Based Approach to Patient Monitoring and Outcome Prediction,” IEEE Journal of Biomedical and Health Informatics, Vol. 19 No. 3, May 2015, pp. 1068-1076, hereinafter “Lehman”.

Regarding claim 9, Ong discloses [a] method for determining a risk of decompensated heart failure in a user (Ong, ¶ [0042] “According to aspects of embodiments, a system is able to reliably predict acute cardiopulmonary medical events […]. Examples of such acute cardiopulmonary (ACP) events would include […] acute decompensated heart failure”), comprising: using a machine-learning model, generating one or more initial risk factors based on a static set of data; (Ong, ¶ [0083], “Another parameter that may be used to train the artificial neural network is patient characteristics. Patient characteristics include information such as patient age, gender and medical history. At the conclusion of the training phase, the parameters found to be most relevant to achieving a high level of accuracy will then be used as inputs to the real time detection system.”) [The neural network used to identify “most relevant” parameters (corresponds to claimed “initial risk factors”) takes static patient data as inputs.])
receiving, from a wearable cardiovascular physiology monitor, a set of dynamically-updating data for the user; (Ong, ¶ [0052] In one embodiment of the invention, there is provided a patient-wearable device such as device 10, shown in overall view in FIG. 34 […] First and second sensing and pulse electrode assemblies 20 
using the machine-learning model, indicating one or more risk scores for the user based on an evaluation of the dynamically-updating data for the user […] independently of the initial risk factors; (Ong, Fig. 21 showing a first set of parameters relating to Heart Rate Variability (element 2152), a second set of parameters relating to Vital Sign data (element 2154), and a third set of parameters relating to Patient Characteristics (element 2156).  In element 2160, a score is determined for each parameter of the first, second, and third sets, the summation of these individual scores providing an indication on the survivability of the patient (element 2162).  [Individual scores are generated for the dynamic HRV and vital sign data, independently of the static initial risk factors.]

	Although Ong contemplates the use of machine learning methods such as neural networks (¶ [0239), “Extreme Learning Machines” (ELM) (¶ 240) and “Support Vector Machines” (SVM) (¶ 244) Ong does not explicitly disclose against a plurality of default dynamic data classifiers 
-or-
receiving an indication of a timing of a time-dependent cardiovascular system perturbation for the user;
adjusting the default dynamic data classifiers based on the timing of the time-dependent cardiovascular system perturbation; using the machine-learning model, indicating one or more updated risk scores for the user based on an evaluation of newly received dynamic data against the adjusted dynamic data classifiers, 
and based on the timing of the time-dependent cardiovascular system perturbation, evaluating subsequently received dynamic data against the default dynamic data classifiers.

	Lehman teaches against a plurality of default dynamic data classifiers (Lehman, pg. 1068, last paragraph, “In this paper, we assume that although the underlying dynamical system may be nonlinear and nonstationary, and the stochastic noise components can be non-Gaussian, the dynamics can be approximated by a mixture of linear dynamical systems. Each such linear “dynamic” (or mode) is a time-dependent rule that describes how the future state of the system evolves from its current state, centered around a given system equilibrium point. Therefore, an ideal algorithm would be able to identify time series segments that follow a “similar” dynamic, and would switch to a different mode upon a change in the state of the underlying system.” [The system uses a set of linear dynamical systems each centered around a given equilibrium point (corresponds to claimed “a plurality of default dynamic classifiers”)] ; Lehman, pg. 1071, § B “SVAR Modeling of Cohort Time Series”, first paragraph, “We assume that there exists a library of K possible dynamics or modes; a set of multivariate autoregressive model coefficient matrices {Ap(k)} for k=1 to K of size M×M [There are K possible dynamic modes, each corresponding with its own model coefficient matrix, giving K differently-configured models.])

-and-

 receiving an indication of a timing of a time-dependent cardiovascular system perturbation for the user; (Lehman, Abstract, “Cardiovascular variables such as heart rate (HR) and blood pressure (BP) are regulated by an underlying control system, and therefore, the time series of these vital signs exhibit rich dynamical patterns of interaction in response to external perturbations (e.g., drug administration), as well as pathological states (e.g., onset of sepsis and hypotension).”);
Lehman, pg. 1070, Fig. 2 panels (a) and (b) showing time-series data of subjects being repositioned on a tilting table and the resulting perturbations in heart rate (HR) and blood pressure (BP); 
Lehman, pg. 1071, first paragraph “A collection of related time series can be modeled as switching between these dynamic behaviors which describe a locally coherent linear model that persists over a segment of time.”)
adjusting the default dynamic data classifiers based on the timing of the time-dependent cardiovascular system perturbation; (Ibid., the system assigns one of four dynamic modes (blue, red, black and purple) based on the changing HR/BP data)
using the machine-learning model, indicating one or more updated risk scores for the user based on an evaluation of newly received dynamic data against the adjusted dynamic data classifiers, (Lehman, pg. 1072, Table I showing mortality BPdyn)
and based on the timing of the time-dependent cardiovascular system perturbation, evaluating subsequently received dynamic data against the default dynamic data classifiers. (Lehman, pg. 1070 Fig. 2 Based on the time-series data, the dynamic data is continuously compared to the dynamic modes, and the inferred mode is updated to match the appropriate dynamic mode.)	

	Lehman is analogous art, as it is directed to the task of predicting clinical outcomes for patients based on dynamic patient data.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to enhance the machine learning results of Ong with the dynamic, perturbation-aware modeling of Lehman, the benefit that such a combination yields more accurate results, as cited by Lehman on pg. 1073, Col. 2, first full paragraph “Additionally, our results indicate that the BP dynamics may contain complimentary information to existing acuity metrics, which assess the health of multiple organ systems based on a variety of physiological and lab variables. Specifically, combining the dynamics of BP time series and SAPS I or APACHE III provided a more accurate assessment of patient survival/mortality in the hospital (p = 0.005 and p = 0.045) than using SAPS I and APACHE III alone.”


Regarding claim 11, the combination of Ong and Lehman as applied to claim 9 above teaches [t]he method of claim 9.  Further, Lehman teaches wherein receiving the indication of the timing of the time-dependent cardiovascular system perturbation for the user includes inferring the time-dependent cardiovascular system perturbation based on the evaluation of dynamic data against default dynamic data classifiers. (Lehman, Fig. 2 caption “Note that Subjects 1 and 2 shared the same inferred nonsupine dynamics (in red); the algorithm consistently assigns the red mode to the nonsupine position for both subjects. The supine position for Subjects 1 and 2 are captured by the modes in blue and black, respectively.”) [The system analyzes the dynamic patient data and infers the position (supine vs. non-supine) of the patient that generated the perturbations in the dynamic data.]

Regarding claim 12, the combination of Ong and Lehman as applied to claim 11 above teaches [t]he method of claim 11.  Further, Lehman teaches wherein inferring the time-dependent cardiovascular system perturbation based on the evaluation of dynamic data against default dynamic data classifiers includes evaluating one or more pulse pressure wave morphology features against an expected pulse pressure wave morphology feature. (Lehman, pg. 1069, Fig. 1, [Filtered heart rate (HR) and blood pressure (BP) readings (corresponds to claimed “pulse pressure wave morphology features”) are compared to the dynamic modes of the system, allowing the algorithm to assign appropriate modes (1,2,3 and 4) to the time series patient data.]; Lehman, pg. 1069, Col. 1, first full paragraph, “the proposed SVAR framework allows for 

9.	Claims 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Lehman and further in view of Chung. 

Regarding claim 10, the combination of Ong and Lehman as applied to claim 9 above teaches [t]he method of claim 9, as well as “default dynamic classifiers” as discussed above regarding claim 9.
The above combination does not teach wherein the default dynamic data classifiers are adjusted based on a time since the time-dependent cardiovascular system perturbation. 
Chung teaches wherein the default dynamic data classifiers are adjusted based on a time since the time-dependent cardiovascular system perturbation. Chung, ¶ [0073] as increasing data is collected over time, initial baseline values of the models may be re-evaluated, including weighting attributes based on time-since-measurement)

Regarding claim 13, the combination of Ong and Lehman as applied to claim 9 above teaches [t]he method of claim 9.  
wherein the default dynamic data classifiers are adjusted based on an evaluation of dynamic data received following a known time-dependent cardiovascular system perturbation

Chung teaches wherein the default dynamic data classifiers are adjusted based on an evaluation of dynamic data received following a known time-dependent cardiovascular system perturbation. (Chung ¶ [0073] as increasing data is collected over time, initial baseline values used by the classification and prediction modules may be re-evaluated, including weighting attributes based on time-since-measurement)

Regarding claim 14, the combination of Ong and Lehman as applied to claim 9 above teaches [t]he method of claim 9.  Further, Lehman teaches perturbations in cardiovascular variables as the result of drugs administered to the patient. (Lehman, Abstract, “Cardiovascular variables such as heart rate (HR) and blood pressure (BP) are regulated by an underlying control system, and therefore, the time series of these vital signs exhibit rich dynamical patterns of interaction in response to external perturbations (e.g., drug administration) […]”
The above combination does not teach wherein receiving the indication of the timing of the time-dependent cardiovascular system perturbation for the user includes receiving an indication of a timing of an ingestion of medication by the user.
wherein receiving the indication of the timing of the time-dependent cardiovascular system perturbation for the user includes receiving an indication of a timing of an ingestion of medication by the user. (Chung ¶ [0067] the system may include a reminder for medication administration or a time log of medication administration, and can hence learn a patient's response to medications)

Regarding claim 15, the combination of Ong, Lehman and Chung as applied to claim 14 above teaches [t]he method of claim 14.  Further, Chung teaches wherein receiving the indication of the timing of the ingestion of medication by the user includes actively receiving an indication of medication ingestion as an input to the wearable cardiovascular physiology monitor. (¶ [0067] “the time log of medication administration is used so that the models can learn patient responses to medications; such corrections are useful in minimizing variation in physiological monitoring arising from known perturbations”)

10.	Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Ong, Lehman, and Chung in further view of Chin et al., (US 2014/0171749, hereinafter "Chin") (previously cited).

Regarding claim 16, the combination of references as applied to claim 14 above teaches [t]he method of claim 14.  Further, Chung teaches adjusting the default dynamic data classifiers based on a lack of ingestion of medication; (Chung ¶ [0067] the time log of medication administration is used so that the models can learn and using the machine-learning model, indicating one or more risk scores for the user based on an evaluation of newly received dynamic data against the adjusted dynamic data classifiers. (Lehman, pg. 1072, Table I, showing Hospital and 28-day mortality predictions based on an analysis of dynamic heart rate (HR), blood pressure (BP), and a combination of dynamic HR & BP readings.; Lehman, pg. 1072, Col. 1, lines 10-15 “The analysis was performed to quantify the mortality risk associated with each dynamic mode; modes with significant (p<0.05) associations with mortality were established as either low-risk (OR < 1), or high-risk (OR > 1) dynamics depending on their odds ratios. Dynamic modes without statistically significant associations with mortality were neutral modes.” [risk scores based on the application of dynamic data to the K dynamic classification models]

The above combination does not teach further comprising: receiving an indication that medication was not ingested by the user during a predetermined window.  
Chin teaches further comprising: receiving an indication that medication was not ingested by the user during a predetermined window (Chin, ¶ [0056] the one or more physiological sensors include one or more image capture devices, and an image capture device may be used to determine medication compliance, one of the common causes of decompensated heart failure)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the physiological sensors of Chung with the image capture device of Chin in order to monitor a patient’s medication compliance, the benefit being that a lack of medication compliance is a common cause of decompensated heart failure, as cited by Chin at ¶ [0056], “In one embodiment, an image capture device is used to determine medication compliance, one of the common causes of decompensated heart failure.”

11.	Claims 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ong in view of Lehman and further in view of Koduri et al. (US 2015/0199494, hereinafter “Koduri”).

Regarding claim 17, Ong discloses [a] method for monitoring heart health of a user, comprising: at a first frequency, collecting, via a wearable cardiovascular physiology monitor worn by the user, a first set of data comprising dynamically-updating data; (Ong, ¶ [0052] In one embodiment of the invention, there is provided a patient-wearable device such as device 10, shown in overall view in FIG. 34 […] First and second sensing and pulse electrode assemblies 20 are carried respectively on belt 14 and shoulder strap 18”;
Ong, ¶ [0072] “The vital sign measurement (corresponds to “dynamically-updated data”) may also be a measurement taken at a single point in time, or the vital sign 

	Ong does not disclose at a second frequency, indicating, to the user, instructions to perform a task that is automatically monitored by the cardiovascular physiology monitor, thereby actively generating a second set of data comprising periodically-updating data; […] and based on the evaluations of the first set of data and the second set of data, automatically adjusting the second frequency

Koduri teaches at a second frequency, indicating, to the user, instructions to perform a task that is automatically monitored by the cardiovascular physiology monitor, thereby actively generating a second set of data comprising periodically-updating data; (Koduri, ¶ [0073] “Upon the user's first workout routine of a prescribed exercise regimen, a short introduction video may be presented via a display on the networked fitness machine 102 to show what will take place over the course of the prescribed exercise regimen until a goal is achieved. This could be shown each time the user 104 uses the networked fitness machine 102 and may be skipped by the user 104 after an initial viewing.” (corresponds to claimed “instructions to perform a task”);
Koduri, ¶ [0074] “The networked fitness machine 102 may collect, via the sensors 314, current information about the user 104, including current vital measurements. For example, the sensors 314 may collect information including, but not limited to, weight (to 
Koduri, ¶ [0027], “For instance, health and fitness experts (e.g., sports medicine experts) and other resources may be utilized to populate the fitness knowledge store with information on recommended exercise regimens, including frequency (corresponds to claimed “second frequency”), intensity, and duration of workouts recommended across various user profile types”; 
Koduri, ¶ [0031] “In some embodiments, the user profile store 114 further maintains schedule information for the user 104 such as a schedule that indicates dates and times of upcoming exercise routines according to a prescribed exercise regimen.” [Dates and times for upcoming exercise routines corresponds to claimed “second frequency” for a particular user.]
[…] and based on the evaluations of the first set of data and the second set of data, automatically adjusting the second frequency (Koduri, ¶ [0064] “The customized exercise routine may have been previously prescribed and schedule, and may be modifiable by the networked fitness machine 102 based on sensed vital information (vital information corresponds to claimed “based on the evaluations of the first set of data and the second set of data”) and/or subjective feedback received from the user 104 at the networked fitness machine 102.” [The system may automatically adjust the schedule of the prescribed exercise routine based at least on sensed vital information.]

	Koduri and Ong are analogous art, as they both address the task of monitoring user physiological data via a wearable device.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vital sign monitoring and risk prediction of Ong with the modifiable exercise regimen of Koduri, the benefit being that it allows an exercise regimen to be customized for a specific user using fitness information for the user, as cited by Koduri in ¶ [0006] “In this manner, the system may automatically download an exercise routine(s) that is customized to the specific user. The customized exercise routine may have been determined using fitness information in a fitness knowledge store, fuzzy logic, and similar technology to prescribe an optimal exercise regimen for the user.”

The combination of Ong and Koduri does not teach using a machine-learning model, evaluating the first set of data against a plurality of dynamic data classifiers and evaluating the second set of data against a plurality of periodic data classifiers; 
Lehman teaches using a machine-learning model, evaluating the first set of data against a plurality of dynamic data classifiers and evaluating the second set of data against a plurality of periodic data classifiers; (Lehman, pg. 1068, last paragraph, “In this paper, we assume that although the underlying dynamical system may be nonlinear and nonstationary, and the stochastic noise components can be non-Gaussian, the dynamics can be approximated by a mixture of linear dynamical systems. 
(Lehman, pg. 1071, § B “SVAR Modeling of Cohort Time Series”, first paragraph, “We assume that there exists a library of K possible dynamics or modes; a set of multivariate autoregressive model coefficient matrices {Ap(k)} for k=1 to K of size M×M [There are K possible dynamic modes, each corresponding with its own model coefficient matrix, giving K differently-configured models.];)
(Lehman, pg. 1070 Fig. 2 Based on the time-series data, the dynamic data is continuously compared to the dynamic modes, and the inferred mode is updated to match the appropriate dynamic mode.) [The assignment of various default dynamic modes based on physiological data as taught by Lehman is agnostic with regards to the frequency at which the data is collected, and is operable to analyze dynamic data collected at a first frequency or a second frequency.]

Lehman and Ong art analogous art, as they are directed to the task of predicting clinical outcomes for patients based on dynamic patient data.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to enhance the machine learning results of Ong with p = 0.005 and p = 0.045) than using SAPS I and APACHE III alone.”

Regarding claim 18, the combination of references as applied to claim 17 above teaches [t]he method of claim 17.  Further, Koduri teaches wherein actively generating a second set of data comprising periodically-updating data includes the user actively interacting with one or more health monitoring devices for a duration. (Koduri, ¶¶ [0080-81] “When the user 104 is ready to begin the customized exercise routine 516, he/she may select (e.g., via touch input to the UI 500) a "Begin" button 518 to initiate the customized exercise routine 516. [0081] In some embodiments, the UI 500 may notify the user 104 that the sensors 314 of the networked fitness machine 102 will continually monitor his/her performance during the customized exercise routine 516. The UI 500 may also inform the user 104 that a workout summary will be uploaded to his/her user profile in the user profile store 114 after completion or termination of the customized exercise routine 516.”) [The user interacts with the networked fitness machine (corresponds to claimed “one or more health monitoring devices”) to being an exercise routine, and the fitness machine will continually monitor 

Regarding claim 19, the combination of references as applied to claim 17 above teaches [t]he method of claim 17.  Further, Ong discloses wherein the evaluations of the first set of data and the second set of data indicate an increased risk of decompensated heart failure, (Ong, ¶ [0042] “According to aspects of embodiments, a system is able to reliably predict acute cardiopulmonary medical events that, left untreated, would with a high likelihood result in either severe injury or death. Examples of such acute cardiopulmonary (ACP) events would include cardiac or respiratory arrest, hypovolemic shock particularly due to blunt trauma injury or acute decompensated heart failure.”;
Ong, ¶ [0072] “The vital sign measurement may be either a continuous variable in the form of a waveform. The vital sign measurement may also be a measurement taken at a single point in time, or the vital sign measurement may be a series of measurements, typically sampled at regular intervals that may sometimes be stored in the form of so-called trend data.” [The system of Ong is operable to work on continuously obtained data, or data sampled at regular intervals (corresponds to claimed first and second sets of data)];
Ong, pg. 21, Tables 2 and 3 showing an evaluation of a patient’s risk and a classification of a risk score into “low,” “moderate,” “high,” and “very high” risk categories.  The risk scoring model of Ong is operable to detect an increase in risk category for a patient.)
and wherein automatically adjusting the second frequency includes increasing the second frequency (Koduri, ¶ [0078] “The prescribed workout regimen may, in turn, be modified to compensate for such modifications (e.g., make up days and/or increased intensity or duration of future routines).”) [Adding additional workouts in the form of “make up days” to the automatically prescribed exercise regimen corresponds to claimed “increasing the second frequency”.]

Regarding claim 20, the combination of references as applied to claim 17 above teaches [t]he method of claim 17.  Further, Ong discloses wherein the evaluations of the first set of data and the second set of data indicate a decreased risk of decompensated heart failure, (Ong, ¶ [0042] “According to aspects of embodiments, a system is able to reliably predict acute cardiopulmonary medical events that, left untreated, would with a high likelihood result in either severe injury or death. Examples of such acute cardiopulmonary (ACP) events would include cardiac or respiratory arrest, hypovolemic shock particularly due to blunt trauma injury or acute decompensated heart failure.”;
Ong, ¶ [0072] “The vital sign measurement may be either a continuous variable in the form of a waveform. The vital sign measurement may also be a measurement taken at a single point in time, or the vital sign measurement may be a series of measurements, typically sampled at regular intervals that may sometimes be stored in the form of so-called trend data.” [The system of Ong is operable to work on continuously obtained 
Ong, pg. 21, Tables 2 and 3 showing an evaluation of a patient’s risk and a classification of a risk score into “low,” “moderate,” “high,” and “very high” risk categories.  The risk scoring model of Ong is operable to detect a decrease in risk category for a patient.)
and Koduri teaches and wherein automatically adjusting the second frequency includes decreasing the second frequency. (Koduri, ¶ [0027] “The fitness knowledge store 112 may also contain information pertaining to preferable levels, and/or ranges, of body mass index (BMI), heart rate, hydration, blood pressure, blood glucose, respiratory rate, temperature, and the like that may be mapped across various activity levels (e.g., moderate vs. intense exercise) and/or demographic information that may include age, gender, race or ethnicity. For instance, health and fitness experts (e.g., sports medicine experts) and other resources may be utilized to populate the fitness knowledge store 112 with information on recommended exercise regimens, including frequency, intensity, and duration of workouts recommended across various user profile types. Such a fitness knowledge store 112 may be leveraged for customization of exercise routines, providing constructive feedback to specific individuals based on known information about the individuals, and so forth.”) [The system determines an exercise regimen, including frequency of workouts (corresponds to claimed “second frequency”) based on user profiles determined at least in part by user vital signs such as blood pressure, temperature, and heart rate. The system is inherently operable to either 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT R GARDNER/Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126